Citation Nr: 1746539	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  That Veterans Law Judge is no longer with the Board, and the Veteran has a right to request another hearing before another Veterans Law Judge, a right he was made aware of via a letter sent to him in August 2017.  38 C.F.R. § 20.717.  In August 2017, the Veteran declined stating that he did "not wish to appear at another Board hearing.  Please consider my case on the evidence of record."  Accordingly, the Board will proceed with the appeal at this time.  A copy of the April 2010 hearing transcript has been associated with the file.

In May and December 2010, May 2011 and 2014, the Board remanded the claim for further development. 

In August 2015, the Board decided that the Veteran's case did not present an exceptional or unusual disability picture so as to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service.  The Veteran subsequently appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC).  In a March 2017 Memorandum Decision (Mem Dec), the CAVC vacated the extraschedular section of the Board's August 2015 decision and remanded the claim to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets further delay, the Veteran's claim of entitlement to a higher rating for his service-connected bilateral hearing loss must be remanded for further development in accordance with the terms of the March 2017 Mem Dec.  

The Mem Dec determined that the Board's August 2015 decision "provided inadequate reasons or bases for its decision to not refer [the Veteran's] claim for extraschedular consideration."  Specifically, the Mem Dec found that the Board failed to adequately address how the Veteran's reported functional limitations, including embarrassment and frustration, "were contemplated within 38 C.F.R. 
§ 4.85, DC 6100, which evaluates hearing loss based on purely objective criteria."  

Additionally, the Court determined that the Board failed to ensure substantial compliance with its May 2014 remand directives.  In May 2014, the Board remanded the claim in order to determine the severity of the Veteran's hearing loss.  The VA examiner was specifically asked to fully describe the functional effects of the Veteran's hearing disability.  In an August 2014 VA examination report, when asked if the Veterans experienced any functional effects due to his hearing, the examiner stated "no" without stating more.

Based on the forgoing, the Board concludes that a remand is necessary to afford the Veteran another VA examination that fully addresses his symptomatology in connection with his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination in connection with his claim for an increased rating for bilateral hearing loss.  The entire claims file, including a copy of this REMAND, must be made available to the examiner.  

After reviewing the file, the examiner must fully describe the functional effects of the Veteran's hearing disability.  The examiner should note that the Veteran has previously asserted that his hearing loss causes him embarrassment in work settings; frustration and guilt associated with communicating with his family and friends, which he described as a "total nightmare;" and that wearing hearing aids causes him to have headaches.

The examiner must provide reasons for any opinion given.

2.  If determined necessary by the above examination results, the RO should obtain an opinion as to whether the Veteran has an acquired psychiatric disability and/or headache disability related to his service-connected bilateral hearing loss.

3.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



